          Case 1:19-cv-09796-AT Document 51 Filed 05/21/20 Page 1 of 2



                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
ENDURANCE ASSURANCE CORPORATION,                                    DOC #:
                                                                    DATE FILED: 5/21/2020
                              Plaintiff,

              -against-                                                 19 Civ. 9796 (AT)

WHITLOCK & SHELTON CONSTRUCTION,                                             ORDER
INC., WHITLOCK & SHELTON
ENTERPRISES, LLC, WHITLOCK &
SHELTON PROPERTIES, INC., ALVIN
WHITLOCK, MISTY WHITLOCK, SCOTT
SHELTON and TARYN SHELTON,

                        Defendants.
ANALISA TORRES, District Judge:

       On May 20, 2020, Plaintiff moved by order to show cause for default judgment against
Defendants. ECF No. 48. In support, Plaintiff submitted affidavits and accompanying exhibits,
which include a loss report, and a proposed default judgment (the “Supporting Papers”). ECF
Nos. 49, 50. Accordingly, it is hereby ORDERED that:

       1. In light of the COVID-19 pandemic, the Court will resolve the default judgment
          motion on the papers.

       2. By June 12, 2020, Plaintiff shall serve on Defendants copies of this Order to Show
          Cause and the Supporting Papers at ECF Nos. 48, 49, by Federal Express or USPS
          Priority Mail. If Plaintiff is aware of Defendants’ email addresses, Plaintiff shall also
          serve Defendants via email.

       3. By June 17, 2020, Plaintiff shall file on the docket (1) proofs of service, and (2) the
          Supporting Papers that were served upon Defendants (as an attachment to the proofs
          of service).

       4. By July 2, 2020, Defendants shall respond to Plaintiff’s motion.

       5. By July 10, 2020, Plaintiff shall submit its reply, if any.
        Case 1:19-cv-09796-AT Document 51 Filed 05/21/20 Page 2 of 2




      The initial pretrial conference scheduled for May 27, 2020, is ADJOURNED sine die.

      SO ORDERED.

Dated: May 21, 2020
       New York, New York




                                            2
